Citation Nr: 0203067	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  99-20 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's left total knee replacement residuals, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1951 to September 
1956 and from December 1956 to January 1972.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a July 1997 rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) which recharacterized the 
veteran's service-connected left knee disorder as left total 
knee replacement residuals; granted a temporary total rating 
for that disability for the period between February 17, 1997 
and March 31, 1998 under the provisions of 38 C.F.R. § 4.30; 
and assigned a 30 percent evaluation effective on and after 
April 1, 1998 for the disorder.  In January 2001, the Board 
remanded the veteran's claim to the RO for additional action.  
The veteran has been represented throughout this appeal by 
the American Legion.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his post-operative left knee 
disability to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).   


FINDING OF FACT

The veteran's left total knee replacement residuals have been 
shown to be manifested by severe joint pain, weakness, and 
functional impairment on the most recent orthopedic 
evaluation of record.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the veteran's 
left total knee replacement residuals have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of an increased evaluation for the 
veteran's left total knee replacement residuals, the Board 
observes that the VA has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159, 3.326(a)).  The veteran has been advised by 
the statement of the case and the supplemental statement of 
the case of the evidence that would be necessary for him to 
substantiate his claim.  The veteran has been afforded VA 
examinations for compensation purposes.  The examination 
reports are of record.  Any duty imposed by VCAA, including 
the duty to assist and to provide notification, has been met.  


I.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with left knee arthritis.  The report of a May 1972 
VA examination for compensation purposes notes that the 
veteran exhibited a full range of motion of the left knee 
with pain on extreme flexion.  The veteran was diagnosed with 
left knee traumatic arthritis.  In August 1972, the RO 
established service connection for left knee traumatic 
arthritis and assigned a 10 percent evaluation for that 
disability.  The report of an April 1997 VA examination for 
compensation purposes indicates that the veteran underwent a 
February 1997 left total knee replacement.  In July 1997, the 
RO recharacterized the veteran's service-connected left knee 
disorder as left total knee replacement residuals; granted a 
temporary total rating for that disability for the period 
between February 17, 1997 and March 31, 1998 under the 
provisions of 38 C.F.R. § 4.30; and assigned a 30 percent 
evaluation effective on and after April 1, 1998 for the 
disorder.  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Replacement of the 
knee joint with a prosthesis warrants assignment of a 100 
percent evaluation for a period of one year following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following discharge from the hospital under the 
provisions of 38 C.F.R. § 4.30.  Thereafter, a minimum 30 
percent disability evaluation will be assigned.  A 60 percent 
evaluation will be assigned for chronic residuals consisting 
of severely painful motion or severe weakness in the affected 
lower extremity.  Intermediate degrees of residual weakness, 
pain, or limitation of motion will be evaluated by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2001).  

Favorable ankylosis of the knee warrants a 30 percent 
evaluation.  Ankylosis is considered favorable when the knee 
is fixed in full extension or in slight flexion at an angle 
between 0 and 10 degrees.  A 40 percent evaluation requires 
that the knee be fixed in flexion at an angle between 10 and 
20 degrees.  A 50 percent evaluation requires that the knee 
be fixed in flexion at an angle between 20 and 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).  

Limitation of extension of either leg to 20 degrees warrants 
a 30 percent disability evaluation.  A 40 percent evaluation 
requires that extension be limited to 30 degrees.  A 50 
percent evaluation requires that extension be limited to 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2001).  Malunion of the tibia and fibula of either lower 
extremity warrants a 30 percent evaluation when the 
disability results in marked knee or ankle disability.  A 40 
percent evaluation requires nonunion of the tibia and fibula 
with loose motion requiring the use of a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2001).  The average normal 
range of motion of the knees is from 0 to 140 degrees.  38 
C.F.R. § 4.71 (2001).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2001), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At the April 1997 VA examination for compensation purposes, 
the VA examiner observed that the veteran used a cane due to 
his left knee.  He could perform a half squat and walk on his 
toes and heels.  On examination of the left knee, the veteran 
exhibited a range of motion of the joint of 5 degrees to 95 
degrees.  The veteran's left knee appeared stable.  
Contemporaneous X-ray studies of the left knee revealed a 
total knee replacement without complicating features.  

Clinical documentation from James D. Hundley, M.D., dated 
between June 1997 and August 1998 reflects that he was seen 
on several occasions for his left knee.  A June 1997 
treatment record conveys that the veteran reported 
experiencing "level 2" left knee pain.  He exhibited a left 
knee range of motion of flexion to 110 degrees and "9 
degrees valgus with flexion contracture of 10 degrees."  
Treatment entries dated in September 1997 reflect that the 
veteran complained of left knee pain.  The veteran was found 
to have a left knee range of motion of -10 to 105 degrees 
with good stability, "5 degrees valgus," and no tenderness.  
Contemporaneous X-ray studies of the left knee showed some 
medial tibial area subsidence without obvious loosening.  A 
February 1998 treatment record states that the veteran walked 
without a limp.  On examination of the left knee, the veteran 
exhibited flexion to 105 degrees with a flexion contracture 
to 5 degrees and "5 degrees valgus with good stability."  
An impression of "satisfactory result now one year postop" 
was advanced.  An August 1998 treatment record reports that 
the veteran complained of generalized aching about the left 
knee and a greater complaint of pain in the entire left lower 
extremity.  A left knee range of motion of -5 to 110 degrees 
was noted.  An impression of left lower extremity neurogenic 
claudication was advanced.  

In his July 1998 notice of disagreement, the veteran advanced 
that he experienced severe left knee pain, weakness, 
stiffness, and swelling.  He stated that he took prescribed 
pain medication for his knee complaints.  

In his September 1999 Appeal to the Board (VA Form 9), the 
veteran advanced that: he walked with a noticeable limp 
secondary to his left knee disability; could not walk for 
more than one-quarter mile "without severe weakness in his 
left knee;" experienced severe left knee pain associated 
with prolonged standing; and his left knee pain and weakness 
interfered with his daily activities.  He believed that the 
current 30 percent evaluation did not adequately reflect his 
left knee disability picture.  

A February 2001 evaluation from Belk C. Troutman, M.D., 
conducted for the VA states that the veteran complained of 
left knee pain, weakness, and stiffness.  The veteran 
clarified that he had difficulty standing and walking for 
prolonged periods of time due to his left knee complaints.  
The veteran was observed to have a rather marked left 
antalgic gait secondary to his left knee pain.  His left 
lower extremity was two centimeters longer than his right 
lower extremity.  He wore a prescribed right shoe insert to 
compensate for the length discrepancy.  On examination of the 
left knee, the veteran exhibited a range of motion of the 
joint of -10 to 90 degrees due to stiffness rather than pain 
and no instability.  The veteran was diagnosed with left 
total knee replacement residuals including residual stiffness 
and pain.  Dr. Troutman commented that the veteran 
experienced definite limitation of left knee function 
associated with standing and walking.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  While not a 
model of clarity, Dr. Troutman's February 2001 evaluation 
conveys that the veteran walked with a marked antalgic gait 
due to his left knee symptoms.  The doctor found that the 
veteran had significant left knee functional limitation due 
to joint pain, stiffness, and weakness which prevented him 
from walking and standing for prolonged periods of time and 
interfered with his industrial and vocational activities.  In 
light of such clinical observations, the Board finds that the 
veteran's left knee disability most closely approximates the 
criteria for a 60 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Accordingly, the 
Board concludes that a 60 percent evaluation is now 
warranted.  


ORDER

A 60 percent evaluation for the veteran's left total knee 
replacement residuals is granted subject to the regulations 
governing the award of monetary benefits.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

